Citation Nr: 1701438	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  09-34 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder, depression, and posttraumatic stress disorder (PTSD), and to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1992 to January 1995, to include service in Southwest Asia and Somalia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Original jurisdiction of the case currently resides with the RO in St. Petersburg, Florida.

In January 2013 and March 2016, the Board remanded the issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for appellate action. 


FINDING OF FACT

The probative evidence of record is against a finding that the Veteran has PTSD related to an in-service event or that he has a currently diagnosed psychiatric disorder that had its onset in service or is secondary to his service-connected left knee strain or residuals of right foot hallux valgus, status post osteotomy and bunionectomy.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016). Compliant notice was provided in November 2006.

Concerning the duty to assist, the Veteran's service treatment records, personnel records, as well as post-service VA treatment records through February 2016 have been associated with the claims file.  The Veteran was given the opportunity to provide authorization for VA to help him obtain records from private treatment providers or to submit those records himself.  Pursuant to the January 2013 remand directives, VA attempted to procure the Veteran's Social Security Administration (SSA) records which were formally found to be unavailable.  In addition, VA made requests to the Marine Corps Archives and Special Collections as well as the Naval Criminal Investigative Service to attempt to verify a stressor alleged by the Veteran in support of his claim.  Corroboration of the stressor was considered by the Joint Services Records Research Center (JSRRC) as requested in the remand.  A VA psychiatric examination was provided in June 2013 and a medical opinion obtained.  An addendum opinion was sought and provided in April 2016.  The requirements of the Board's January 2013 and March 2016 remands have been fulfilled.  See Stegall v. West, 11 Vet. App. 268 (1998).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders and must be supported by findings on the examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

Under section 3.310 of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Because the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2021.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2016).   For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  A medically unexplained chronic multi-symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (including irritable bowel syndrome).  See 38 C.F.R. § 3.317.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning to the evidence, the Veteran was diagnosed with a mood disorder due to his general medical condition in March 2001.  Those notes refer to a medical history of neurocardiogenic syncope.  In May 2003, the Veteran reported he had been experiencing depression since 1998 when he accidentally sprayed himself in the face with a pesticide at work.  He reported that shortly thereafter he developed heart problems and was diagnosed with neurocardiogenic syncope.  He had been depressed since that time and noted that depression had worsened recently due, in part, to marital and financial stressors.  He also reported suffering from dreams involving experiences while serving on active duty in Somalia.  He was again diagnosed with depression in September 2004.

In November 2006, the Veteran filed a claim for service connection for PTSD.  In a December 2006 statement, he reported three in-service events that he believed related to his current psychiatric symptoms.  First, during his service in Somalia, a woman accompanied by a child asked him and fellow Marines for food, 30 minutes after she left, the Veteran heard a gunshot and found the woman dead from a gunshot to the head and he was later told that she was shot for talking to the Marines.  Second, that while serving in Somalia, he stepped on a corpse in a shallow grave.  Third, that while in a December 1992 "live fire" training exercise at Vazquez Island, Puerto Rico, he accidently was caught in a cross fire, and that crossfire involved the wounding of a Corpsman and another Marine.  

In the October 2007 rating decision and subsequent statement of the case issued in July 2009, the RO denied the claim finding that a diagnosis of PTSD that conformed with VA regulations was not of record and the stressors alleged by the Veteran could not be verified.  See October 24, 2007 Formal Finding on a Lack of Information Required to Verify Stressors.

In January 2013, the Board expanded the issue under Clemons v. Shinseki, 23 Vet. App. 1 (2007) to include entitlement to service connection for disability resulting from any diagnosed psychiatric disorder.  The Board remanded the claim noting that the Veteran had not been afforded a VA examination and VA had not tried to verify the incident that the Veteran described as occurring on Vasquez Island in December 1992.  In addition, the Board noted diagnosis of a mood disorder due to his general medical condition and that service-connection was established for left knee strain and residuals of right foot hallux valgus, status post osteotomy and bunionectomy.  The Board asked that a medical opinion be obtained as to whether the Veteran has a psychiatric disorder that has been caused by or aggravated by a service-connected disability.  

In March 2013, the Marine Corps Archives and Special Collections provided the Veteran's Command Chronology for July to December 1992; however, the chronology made no mention of the Veteran's claimed stressor on Vasquez Island.  In addition, in May 2013, the Naval Criminal Investigative Service indicated they did not hold information regarding a specific investigation that referenced the Veteran as a victim, subject or co-subject.  The JSRRC determined that there was a lack of information required to corroborate the stressor that the Veteran alleged occurred on Vazquez Island in 1992.

Thereafter, in June 2013, the Veteran underwent a VA examination.  The examiner diagnosed general anxiety disorder (GAD), depression NOS and cannabis abuse.  Following evaluation, and consideration of the Veteran's reported stressors, the examiner determined the Veteran did not meet the full criteria for PTSD.  She noted serious symptoms of anxiety and marijuana abuse, along with some financial problems, chronic health issues and erratic employment.  The examiner noted it was not possible to differentiate what symptoms were attributable to each diagnosis because the Veteran's depression was attributable to his GAD and that he smoked marijuana to control the anxiety associated with GAD.  

The examiner reviewed the record and noted emergency room treatment at the Tampa VA Medical Center in May 2003 with complaints of work-related stress and depression.  The treatment note indicated that the Veteran reported he initially became depressed in 1998.  He was diagnosed with major depressive disorder, single episode, r/o PTSD.  His next contact with mental health services was in January 2007 at the Salem VAMC when he was referred to the Center for Traumatic Stress.  He was diagnosed with PTSD, depressive disorder NOS, alcohol dependence (recent relapse) and substance abuse (recent relapse).  In August of 2008 he returned to the Tampa VAMC for additional psychiatric care and stated he had been depressed since 1996.  He continued with psychiatric medication management until February 2010.  In September 2010, he was again referred for a psychiatry consult at the Tampa VAMC.  He indicated he had "always been depressed."  There was no mention of trauma or PTSD symptoms in the report.  He continued psychiatric medication management until May 2011.  The examiner noted that none of the notes for those visits indicated the existence of PTSD symptoms nor was he given a diagnosis.

When interviewed, the Veteran reported being more preoccupied with relationship, finances and work issues and that he was not too bothered by thoughts of Somalia.  He stated he experienced some survivor guilt, but was able to remind himself that the woman's death was not his fault.  The Veteran did not mention the training accident in Puerto Rico until prompted by the examiner.  He described the incident as "a mistake" and "not really traumatic."  The Veteran indicated frequently ruminating on things that had gone wrong in this life, to include not being in a relationship, not having companionship and worrying about dying alone.  His finances were another major concern.  The examiner determined that, although the Veteran met the diagnostic criteria for GAD, it was not due to his military experiences.  The examiner provided rationale for this determination based on the Veteran's report that his problems with anxiety began in 1997 or 1998, after his discharge from service.  She noted that his anxiety issues began during a period of time when his marital problems were increasing, eventually leading to a divorce.  She also concluded that it was not at least as likely as not that depressive disorder, NOS began during or was otherwise caused by the Veteran's military service.   She explained that depression began when the Veteran's marital problems were increasing and there was a family history of depression.   The examiner noted the Veteran began using cannabis when he first entered the military but prior to experiencing the stressors he alleged.  The Veteran's use of cannabis was recreational until he began daily use about 6 years ago.  It was noted he currently used cannabis to deal with anxiety focused on current life circumstances that were unrelated to his military service.  The examiner considered whether residuals of a foot injury and limited flexion of the knee caused or aggravated his psychiatric disability.  She indicated that neither of those conditions was mentioned by the Veteran as resulting in problems with either anxiety or depression.  She also opined that there was no evidence that the diagnoses assigned were problematic prior to entry into the service and determined that there were no previous conditions that were aggravated by the Veteran's time in the service.

In March 2016, the Board remanded the claim again finding that the June 2013 examiner had not provided an opinion regarding whether a current psychiatric disability was permanently worsened, or aggravated, by the Veteran's service-connected left knee strain and/or residuals of right foot hallux valgus, status post osteotomy and bunionectomy.  An addendum opinion was requested, to include consideration of the significance, if any, of the Axis I diagnosis of mood disorder due to general medical condition noted in an April 24, 2001 VA psychiatric outpatient note.

In April 2016, an addendum opinion was provided.  The examiner who provided the June 2013 examination considered that the Veteran was diagnosed with mood disorder due to general mood condition (neurocardiogenic syncope) in April 2001.  The examiner noted that while the doctor at that time viewed the Veteran's depression as related to a medical condition, it was neither of the medical conditions for which he is service-connected.  In addition, the examiner reviewed the Veteran's mental health treatment records from 2001 to 2015.  She did note a July 2015 treatment note in which the treating provider stated that the Veteran had "medical problems such as pain in foot and knee, which may be contributing to his mood symptoms."  The examiner noted that the doctor stated "may be, not is, related."  The examiner found that distinction important as there were no complaints of mood or anxiety symptoms documented anywhere in the narrative of the note and indicated speculation on the doctor's part.  She noted the Veteran did not mention experiencing depression or anxiety related to his service-connected medical problems, either prior to, during or after his 2013 VA examination.  The examiner found it logical to conclude that his psychiatric disorders are less likely than not proximately due to, or aggravated by his service-connected foot or knee disabilities.   

Overall, the Board finds that the criteria for service connection have not been met.  

The Board recognizes that in January and February 2007 the Veteran was diagnosed with PTSD by a VA social worker.  This diagnosis was repeated in treatment notes on several occasions.  The diagnosis was based on the Veteran's experiences in Somalia.  However, at a subsequent VA examination in June 2013 a VA psychologist found that a diagnosis of PTSD was not warranted.  The Board finds that the totality of the evidence indicates that the Veteran did not have PTSD during the appeal period.  While he was diagnosed with PTSD in early 2007, treatment records shortly thereafter record the diagnosis as rule out PTSD rather than PTSD.  See August 22, 2008 VA Psychiatry Consultation Note; September 12, 2008 VA Psychiatry Outpatient Note; September 16, 2008 PTSD Follow-up Clinic General Note.  This reflects that practitioners determined that a diagnosis of PTSD was not fully justified at that time.  In addition, while PTSD was initially diagnosed based on events that occurred in Somalia, during his 2013 VA examination the Veteran stated that over the past few years Somalia does not bother him so much and noted that he was more preoccupied with relationship, finances, and work issues.  Furthermore, the examiner noted that in contrast to his reports to previous clinicians, the Veteran reported that shooting in Somalia actually occurred occasionally (as opposed to daily) and was not currently bothersome.  Hence, the examiner found that a diagnosis of PTSD was not warranted.  Given the reasoned explanation by the VA examiner/psychologist on why a PTSD diagnosis was not appropriate, the relatively quick change of the Veteran's diagnosis from PTSD to rule out PTSD, and the fact that the initial diagnosis of PTSD from the VA social worker appears to have been made based on an inaccurate premise (exposure to daily gunfire as opposed to occasional gunfire), the Board finds that the evidence as a whole indicates that the Veteran has not had PTSD during the appeal period.  

In addition, the June 2013 and April 2016 examination reports provide reasoned medical opinions based on review of the pertinent records and relevant medical history, and constitute probative evidence that a currently diagnosed psychiatric disorder is less likely than not related to service and was not caused by or chronically aggravated beyond its natural progression by the Veteran's service-connected left knee strain or residuals of right foot hallux valgus, status post osteotomy and bunionectomy.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In addition, although the Veteran did serve in the Southwest Asia theater of operations during the Persian Gulf War, the symptomatology the Veteran complains of has been linked to clinical diagnoses.  The evidence is against a finding that he has an undiagnosed illness or that his symptoms are part of a medically unexplained chronic multi-symptom illness. Therefore, the provisions of 38 C.F.R. § 3.317 are not applicable in this case.

The Board has considered the Veteran's own statements made in support of his claim.  Lay statements are competent evidence to provide opinions on certain medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, whether the Veteran has psychiatric disability which is due to service, falls outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d at 1377.  The Veteran's statements are competent evidence as to observable symptoms, such as depression or anxiety, but his statements as to the cause of the symptoms cannot be accepted as competent evidence.  Id.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


